DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner (US6,220,779), in view of Cronin et al (Cronin) (US8,074,826).
Regarding claim 43, Warner teaches a composite pressure vessel assembly (Fig. 1) comprising a plurality of lobes (12), each of the lobes having at least one interior wall (Fig. 4 at 122) and at least one curved wall (12), the plurality of lobes being positioned in a side by side arrangement (Fig. 1) and extending in a longitudinal direction from a first end to a second end; a plurality of end caps (14) disposed at the respective first ends of plurality of lobes.  A second 
Regarding claim 44, the first and second plurality of end caps are attached to the respective first and second ends of the plurality of lobes by at a joint (Fig. 4 at 122). 
Regarding claim 45, the joint is a lap joint (Fig. 4 at 122). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 21-25 are allowable.  Claim 21 (dated 11/22/2021) is allowable. Regarding claim 21, the amendment, in light of the other claimed limitations of claim 21 is allowable.
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references do not disclose the end caps are integral, it has been held that the term “integral” is sufficiently broad to embrace construction means such as fastening and welding.  The end caps in Fig. 1 of Warner are fastened to the lobes and therefore they are one integral piece with the lobes and each other when they are fastened.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736